--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
RealSource Residential 8-K [reals-8k_121213.htm] 
 
EXHIBIT 10.1
 
Form of



 SUBSCRIPTION AGREEMENT



THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of _______________,
2013, by and between RealSource Residential, Inc., a Nevada corporation (the
“Company”), and the subscriber signatory hereto (“Subscriber”).


WHEREAS, the Company and Subscriber are executing and delivering this Agreement
in reliance upon an exemption from securities registration afforded by the
provisions of Section 4(a)(2) and/or Rule 506(b) of Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “Act”); and


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to Subscriber, and Subscriber
shall purchase the Company, Units of the Company (the “Units”), with each Unit
consisting of: (i) a $10,000 face value 12% Series A Senior Unsecured
Convertible Promissory Note of the Company (collectively, the “Notes”) and (ii)
one detachable Common Stock Purchase Warrant (collectively, the “Warrants”) to
purchase 10,000 shares of common stock, par value $0.001, of the Company
(“Common Stock”) at an exercise price of $2.00 per share, at a purchase price of
$10,000 for each Unit (the “Purchase Price”); and
 
WHEREAS, the offering of the Units (the “Offering”) is being conducted on a
“best efforts/no minimum” basis with respect to 200 Units for an aggregate of
$2,000,000 maximum being offered, and the Company shall have the option to
accept up to an additional $250,000 (25 Units) above the maximum being offered
if the Offering is oversubscribed;


WHEREAS, this Offering is being conducted pursuant to an Executive Summary/Risk
Facotr Booklet describing the Offering (as the same may be amended or
supplemented from time to time, the “Executive Summary”); and


WHEREAS, the Notes, the Warrants, and the shares of Common Stock issuable upon
conversion of the Notes and the exercise of the Warrants (the “Conversion
Shares”) are collectively referred to herein as the “Securities”.


NOW, THEREFORE, in consideration of the premises above, which are incorporated
in this Agreement as if fully set forth below, and the mutual covenants and
other agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Company and Subscriber hereby agree as follows:


1.             Acceptance and Rejection; Closing; Conditions.


(a)           Acceptance or Rejection.
 
(i)            Upon execution, the Subscriber’s obligation to purchase the Units
shall be irrevocable, and the Subscriber shall be legally bound to purchase the
Units subject to the terms set forth in this Agreement.
 
(ii)           The Subscriber understands and agrees that the Company reserves
the right to reject this subscription for the Units, in whole or in part, at any
time prior to the closing (the “Closing”) of the purchase and sale of the Units
for any or no reason, notwithstanding the Subscriber’s prior receipt of notice
of acceptance of the Subscriber’s subscription.
 

1

 

 

 
(iii)          In the event of rejection of this subscription by the Company in
accordance with Section 1(a)(ii), or the sale of the Units is not consummated
for any reason, this Agreement and any other agreement entered into between the
Subscriber and the Company relating to this subscription shall thereafter have
no force or effect, and the Company shall promptly return or cause to be
returned to the Subscriber the purchase price remitted to the Company, without
interest thereon or deduction therefrom.
 
(b)          Closing.  Each Closing shall take place at the offices of Ellenoff
Grossman & Schole LLP, 150 E. 42nd Street, New York, NY 10017, or such other
place as determined by the Company (including remotely via deliver of electronic
documents).  The initial Closing shall take place on a Business Day promptly
following the satisfaction of the conditions set forth in Section 1(c)
below.  Each subsequent Closing shall take place at such times as determined by
the Company (each closing date referred to as a “Closing Date”).  As used
herein, “Business Day” shall mean from the hours of 9:00 a.m., Eastern time,
through 5:00 p.m., Eastern time, of a day other than a Saturday, Sunday or other
day on which commercial banks in New York, New York are authorized or required
to be closed.
 
(c)           Closing Conditions.  The Company’s right to accept the
subscription of the Subscriber is conditioned upon satisfaction of the following
conditions precedent on or before the date such subscription is accepted (any or
all of which may be waived by the Company and the Subscriber in his, her or its
sole discretion):
 
(i)            On the Closing Date, no legal, administrative or regulatory
action, suit or proceeding shall be pending which seeks to restrain or prohibit
the transactions contemplated by this Agreement.
 
(ii)           The Board of Directors of the Company shall have approved the
issuance of the Securities pursuant to this Agreement in accordance with the
applicable laws of the jurisdiction of the Company’s incorporation and expressly
approved the assumption of this Agreement.
 
(iii)          The representations and warranties of Subscriber contained in
this Agreement shall have been true and correct on the date of this Agreement
and shall be true and correct on the Closing Date as if made on the Closing
Date.
 
(d)           Subscription.  Subject to the conditions set forth in Section 1(c)
hereof, the Subscriber hereby subscribes for and agrees to purchase the number
of Units indicated on the signature page hereof on the terms and conditions
described herein.  The minimum number of Units that may be purchased by the
Subscriber is one Unit.  Subscriptions for lesser amounts may be accepted at the
sole discretion of the Company.
 
(e)           Purchase of Securities.  The Subscriber understands and
acknowledges that the purchase price to be remitted to the Company in exchange
for the Units shall be $10,000 per Unit, for an aggregate purchase price as set
forth on the signature page hereto (the “Aggregate Purchase Price”).  The
Subscriber’s delivery of this Agreement to the Company shall be accompanied by
payment for the Units subscribed for hereunder, payable in United States
dollars, by check or wire transfer to an account identified by the Company.  The
Subscriber understands and agrees that, subject to the terms of this Agreement
and applicable laws, by executing this Agreement, he, she or it is entering into
a binding agreement.
 

2

 

 


2.             Representations and Warranties of Subscriber.  Subscriber
represents and warrants to the Company as follows:


(a)           Subscriber acknowledges and understands that the Company is a
start-up venture with very little current capital resources.  Therefore, an
investment in the Company involves a very high degree of risk and should not be
undertaken if the Subscriber cannot afford to lose the Subscriber’s entire
investment in the Company.  The Subscriber acknowledges and confirms that the
Subscriber can bear the economic risk of the purchase of the Securities,
including a total loss of the Subscriber’s investment.  Subscriber acknowledges
and agrees that such Subscriber’s investment in the Company is reasonable in
relation to Subscriber’s net worth and financial needs.


(b)           Subscriber acknowledges and understands that the Company is not
presently current in its filings with the Securities and Exchange Commission
(the “SEC”) and, therefore, Subscriber does not have access to current
information regarding the Company.


(c)           Subscriber is an “accredited investor” as defined by Rule 501
under the Act, and has such knowledge and experience in financial and business
matters that Subscriber is capable of evaluating the merits and risks of
Subscriber’s investment in the Securities, of making an informed investment
decision with respect thereto, and has the ability and capacity to protect
Subscriber’s interests.


(d)           Subscriber understands that the Securities are not presently
registered and other than as set forth herein the Company has no obligation to
register the Securities or assist the Subscriber in obtaining an exemption from
registration.  Subscriber understands that the Securities will not be registered
under the Act on the ground that the issuance thereof is exempt under Section
4(a)(2) of the Act and/or Regulation D as a transaction by an issuer not
involving any public offering and that, in the view of the SEC, the statutory
basis for the exception claimed would not be present if any of the
representations and warranties of Subscriber contained in this Subscription
Agreement or those of other purchasers of the Securities are untrue or,
notwithstanding the Subscriber’s representations and warranties, the Subscriber
currently has in mind acquiring any of the Securities for resale upon the
occurrence or non-occurrence of some predetermined event.


(e)           Subscriber is purchasing the Securities subscribed for hereby for
investment purposes and not with a view to distribution or resale, nor with the
intention of selling, transferring or otherwise disposing of all or any part
thereof for any particular price, or at any particular time, or upon the
happening of any particular event or circumstance, except selling, transferring,
or disposing the Securities made in full compliance with all applicable
provisions of the Act, the rules and regulations promulgated by the SEC
thereunder, and applicable state securities laws; and that an investment in the
Securities is not a liquid investment.


(f)            Subscriber acknowledges and understands that there exists no
public market for the Securities, that no such public market may develop in the
future, that the Securities, when issued, will be “restricted securities” and as
a result, Subscriber acknowledges that the Securities must be held indefinitely
unless subsequently registered under the Act or unless an exemption from such
registration is available.  Subscriber further acknowledges and understands that
no active market exists for the Common Stock and that the Common Stock is only
quoted and very sporadically traded on the OTC Market.  Subscriber is aware of
the provisions of Rule 144 promulgated under the Act which permit resales of
common stock purchased in a private placement subject to certain limitations and
to the satisfaction of certain conditions provided for thereunder, including,
among other things, the existence of a public market for the common stock, the
availability of certain current public information about the Company, the resale
occurring not less than one year after a party has purchased and paid for the
security to be sold, the sale being effected through a “broker’s transaction” or
in transactions directly with a “market maker” and the number of shares of
common stock being sold during any three-month period not exceeding specified
limitations.
 

3

 

 

 
(g)           Subscriber acknowledges that Subscriber has had the opportunity to
ask questions of, and receive answers from the Company or any authorized person
acting on their behalf concerning the Company and its proposed business plan
(including, without limitation, as described in the Executive Summary) and to
obtain any additional information, to the extent possessed by the Company (or to
the extent it could have been acquired by the Company without unreasonable
effort or expense) necessary to verify the accuracy of the information received
by Subscriber.  In connection therewith, Subscriber acknowledges that Subscriber
has had the opportunity to discuss the Company’s business, management and
financial affairs with the Company’s management or any authorized person acting
on its behalf.  Subscriber has received and reviewed all the information
concerning the Company and the Securities, both written and oral, that
Subscriber desires (including, without limitation, the Executive
Summary).  Without limiting the generality of the foregoing, Subscriber has been
furnished with or has had the opportunity to acquire, and to review all
information, both written and oral, that Subscriber desires with respect to the
Company’s business, management, financial affairs, prospects and risks.  In
determining whether to make this investment, Subscriber has relied solely on
Subscriber’s own knowledge and understanding of the Company and its business
based upon Subscriber’s own due diligence investigations and the information (if
any) furnished pursuant to this paragraph.


(h)           Subscriber has all requisite legal and other power and authority
to execute and deliver this Subscription Agreement and to carry out and perform
Subscriber’s obligations under the terms of this Subscription Agreement.  This
Subscription Agreement constitutes a valid and legally binding obligation of
Subscriber, enforceable in accordance with its terms, subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
rules of law governing specific performance, injunctive relief or other general
principals of equity, whether such enforcement is considered in a proceeding in
equity or law.


(i)            Subscriber has carefully considered and has discussed with the
Subscriber’s legal, tax, accounting and financial advisors, to the extent the
Subscriber has deemed necessary, the suitability of this investment and the
transactions contemplated by this Subscription Agreement for the Subscriber’s
particular federal, state, local and foreign tax and financial situation and has
independently determined that this investment and the transactions contemplated
by this Subscription Agreement are a suitable investment for the
Subscriber.  Subscriber has relied solely on such advisors and not on any
statements or representations of the Company or any of its agents.  Subscriber
understands that Subscriber (and not the Company) shall be responsible for
Subscriber’s own tax liability that may arise as a result of this investment or
the transactions contemplated by this Subscription Agreement.


(j)            This Subscription Agreement does not contain any untrue statement
of a material fact or omit any material fact concerning Subscriber.


(k)           There are no actions, suits, proceedings or investigations pending
against Subscriber or Subscriber’s assets before any court or governmental
agency (nor, to Subscriber’s knowledge, is there any threat thereof) which would
impair in any way Subscriber’s ability to enter into and fully perform
Subscriber’s commitments and obligations under this Subscription Agreement or
the transactions contemplated hereby.


(l)            The execution, delivery and performance of and compliance with
this Subscription Agreement and the issuance of the Securities will not result
in any violation of, or conflict with, or constitute a default under, any of
Subscriber’s articles of incorporation, by-laws, operating agreement,
partnership agreement, or trust agreement, if applicable, or any agreement to
which Subscriber is a party or by which it is bound, nor result in the creation
of any mortgage, pledge, lien, encumbrance or charge against any of the assets
or properties of Subscriber or the Securities.  If Subscriber is an individual,
Subscriber has legal capacity to execute and deliver this Subscription
Agreement.
 

4

 

 

 
(m)          Subscriber recognizes that no federal, state or foreign agency has
reviewed, recommended or endorsed the purchase of the Securities or any facts or
circumstances related thereto.


(n)           Subscriber is aware that the Company is a recently-formed
development stage company with no operations and no commitments for any
additional capital that may be needed in the future.  Subscriber acknowledges
that it has experience in evaluating the risks of investing in early stage
development companies.


(o)           Subscriber understands that any and all certificates representing
the Securities and any and all securities issued in replacement thereof or in
exchange therefor shall bear the following legend or one substantially similar
thereto, which Subscriber has read and understands:


“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS
WHICH, IN THE OPINION OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”


In addition, the certificates representing the Securities, and any and all
securities issued in replacement thereof or in exchange therefor, shall bear
such legend as may be required by the securities laws of (or based on) the
jurisdiction in which Subscriber resides.


(p)           Because of the legal restrictions imposed on resale, Subscriber
understands that the Company shall have the right to note stop-transfer
instructions in its stock transfer records, and Subscriber has been informed of
the Company’s intention to do so.  Any sales, transfers, or other dispositions
of the Securities by Subscriber, if any, will be made in compliance with the
Securities Act and all applicable rules and regulations promulgated thereunder.


(q)           Subscriber represents that (i) Subscriber has (and could be
reasonably assumed to have) the ability and capacity to protect his/her/its
interests in connection with this investment; or (ii) Subscriber has a
pre-existing personal or business relationship with either the Company or any
affiliate thereof of such duration and nature as would enable a reasonably
prudent purchaser to be aware of the character, business acumen and general
business and financial circumstances of the Company or such affiliate and is
otherwise personally qualified to evaluate and assess the risks, nature and
other aspects of this investment.


(r)            Subscriber further represents that the address of Subscriber set
forth below is his/her principal residence (or, if Subscriber is a company,
partnership or other entity, the address of its principal place of business);
that Subscriber is purchasing the Securities for Subscriber’s own account and
not, in whole or in part, for the account of any other person; and that
Subscriber has not formed any entity, and is not an entity formed, for the
purpose of purchasing the Securities.



5

 

 


(s)           Subscriber understands that the Company shall have the
unconditional right to accept or reject this subscription, in whole or in part,
for any reason or without a specific reason, in the sole and absolute discretion
of the Company (even after receipt and clearance of Subscriber’s funds).  This
Subscription Agreement is not binding upon the Company until accepted in writing
by an authorized officer of the Company.  In the event that this subscription is
rejected, then Subscriber’s subscription funds (to the extent of such rejection)
will be promptly returned in full without interest thereon or deduction
therefrom.


(t)           Subscriber has not been furnished with any oral representation or
oral information in connection with or in any way relating to the Offering or
the business or prospects of the Company that is not contained in, or is in any
way contrary to or inconsistent with, statements made in this Subscription
Agreement or the disclosures contained in the Executive Summary.


(u)           Subscriber represents that Subscriber is not subscribing for the
Securities as a result of or subsequent to any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over the Internet, television or radio or presented at any seminar or
meeting or any public announcement (including via social media) or filing of or
by the Company or any of their affiliates, agents or representatives.


            (v)           Subscriber has carefully read and agrees to each of
the terms and provisions of this Subscription Agreement.


(w)          Subscriber acknowledges that no representations or warranties have
been made to Subscriber by the Company, or any officer, employee, agent,
affiliate or subsidiary of the Company, other than the representations of the
Company contained herein, and in subscribing for the Securities the Subscriber
is not relying upon any representations other than those contained in this
Subscription Agreement.


(x)           Subscriber represents and warrants that Subscriber has kept and
will keep confidential any information made available in connection with its
investigation of the Company and its intended business and agrees that all such
information shall be kept in confidence by the Subscriber and neither be used by
the Subscriber for the Subscriber’s personal benefit (other than in connection
with this Subscription) nor disclosed to any third party for any reason (other
than Subscriber’s legal and tax advisors) notwithstanding that the Subscriber’s
Subscription may not be accepted by the Company.  Subscriber will not undertake
any purchases of the Company’s securities while in possession of material
non-public information regarding the Company (it being agreed and acknowledged
by the Subscriber that the contents of the Executive Summary constitute material
non-public information within the meaning of the U.S. federal securities laws).
 
(y)           If the Subscriber is a corporation, partnership, limited liability
company, trust, or other entity, the person executing this Subscription
Agreement hereby represents and warrants that the above representations and
warranties shall be deemed to have been made on behalf of such entity and the
Subscriber has made the same after due inquiry to determine the truthfulness of
such representations and warranties.


(z)           If the Subscriber is a corporation, partnership, limited liability
company, trust, or other entity, it represents that: (i) it is duly organized,
validly existing and in good standing in its jurisdiction of incorporation or
organization and has all requisite power and authority to execute and deliver
this Subscription Agreement and purchase the Securities as provided herein; (ii)
its purchase of the Securities will not result in any violation of, or conflict
with, any term or provision of the charter, by-laws or other organizational
documents of Subscriber or any other instrument or agreement to which the
Subscriber is a party or is subject; (iii) the execution and delivery of this
Subscription Agreement and Subscriber’s purchase of the Securities has been duly
authorized by all necessary action on behalf of the Subscriber; (iv) all of the
documents relating to the Subscriber’s subscription to the Securities have been
duly executed and delivered on behalf of the Subscriber and constitute a legal,
valid and binding agreement of the Subscriber; and (v) has not been organized
for the specific purpose of purchasing the Securities (unless all beneficial
owners of the Subscriber are “accredited investors”) and is not prohibited from
so purchasing the Securities.
 

6

 

 

 
3.             Representations and Warranties of the Company.  The Company
represents and warrants to Subscriber as follows:


(a)           The Company is duly organized and validly existing as corporations
in good standing under the laws of its state of incorporation.


(b)           The Company has the corporate power and authority to enter into,
deliver and perform this Subscription Agreement and the agreements to be entered
into therewith.


(c)           All necessary corporate action has been duly and validly taken by
the Company to authorize the execution, delivery and performance of this
Subscription Agreement by the Company, and the issuance and sale of the
Securities to be sold by the Company pursuant to this Subscription Agreement.


(d)           This Subscription Agreement has been duly and validly authorized,
executed and delivered by the Company and constitutes the legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.


(d)           The Securities.  The Securities upon issuance:


                       (i)            are, or will be, free and clear of any
security interests, liens, claims or other encumbrances, subject only to
restrictions upon transfer under the Securities Act and any applicable state
securities laws;


(ii)           have been, or will be, duly and validly authorized and on their
respective dates of issuance of the Units and the Conversion Shares, such Units
and Conversion Shares will be duly and validly issued, fully paid and
non-assessable;


(iii)          will not subject the holders thereof to personal liability by
reason of being such holders; and


(iv)          assuming the representations and warranties of Subscriber as set
forth in Section 2 hereof are true and correct, will not result in a violation
of Section 5 under the Securities Act.


(e)           No General Solicitation.  Neither the Company, nor to its
knowledge, any person acting on its or their behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D
under the Securities Act) in connection with the offer or sale of the
Securities.


(f)           Private Placement.  Assuming the accuracy of Subscriber’s
representations and warranties set forth in Section 2, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to Subscriber as contemplated hereby.
 

7

 

 

 
4.             Indemnification; Insider Trading Prohibition.


(a)           Subscriber agrees to indemnify, hold harmless, reimburse and
defend the Company and its officers, directors, employees, agents, counsel,
control persons and principal stockholders, against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon the Company or any such person which
results, arises out of or is based upon (i) any material misrepresentation by
Subscriber or breach of any representation or warranty by Subscriber in this
Agreement or in any Exhibits or Schedules attached hereto in any transaction
document, or other agreement delivered pursuant hereto or in connection
herewith, now or after the date hereof; or (ii) after any applicable notice and/
or cure periods, any breach or default in performance by Subscriber of any
covenant or undertaking to be performed by Subscriber hereunder, or any other
agreement entered into by Subscriber and the Company relating hereto.


(b)           If any action shall be brought against an indemnified party in
respect of which indemnity may be sought pursuant to this Agreement, the
indemnified shall promptly notify the indemnifying party in writing, and
indemnifying party shall have the right to assume the defense thereof with
counsel of its own choosing reasonably acceptable to the indemnified party.  Any
indemnified party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of indemnified party except to the extent that
(i) the employment thereof has been specifically authorized by indemnifying
party in writing, (ii) the indemnifying party has failed after a reasonable
period of time to assume such defense and to employ counsel or (iii) in such
action there is, in the reasonable opinion of counsel, a material conflict on
any material issue between the position of the indemnifying party and the
position of indemnified party, in which case the indemnifying party shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel.  The indemnifying party will not be liable to the indemnified
party under this Agreement (y) for any settlement by an indemnified party
effected without the indemnifying party’s prior written consent, which shall not
be unreasonably withheld or delayed; or (z) to the extent, but only to the
extent that a loss, claim, damage or liability is attributable to the
indemnified party’s breach of any of the representations, warranties, covenants
or agreements made by the indemnified party in this Agreement.


(c)           Until the public disclosure by the Company of the Offering, the
Subscriber hereby agrees to (i) refrain from (a) engaging in any transactions
with respect to the publicly traded capital stock of the Company or securities
exercisable or convertible into or exchangeable for any shares of capital stock
of the Company and (b) entering into any transaction which would have the same
effect, or entering into any swap, hedge or other arrangement that transfers, in
whole or in part, any of the economic consequences of ownership of the publicly
traded capital stock capital stock of the Company and (ii) indemnify and hold
harmless the Company and its officers, directors, employees, agents, counsel,
control persons and principal stockholders against any loss, liability, claim,
damage and expense whatsoever (including, but not limited to, any and all
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any litigation commenced or threatened or any claim whatsoever) arising
out of or based upon any violation of this Section 4(c) by the Subscriber.


(d)           The Subscriber, whether in its own capacity or through a
representative, agent or affiliate, agrees that it will not enter into or effect
any “short sales” of any publicly traded capital stock of the Company or any
hedging, stabilization or other similar transaction, whether on a U.S. domestic
exchange, Over-the-Counter Bulletin Board or the Pink Sheets or any foreign
exchange for a period commencing on the issuance of the Securities and ending
one year after any registration statement covering the shares of Conversion
Shares has been declared effective by the SEC.
 

8

 

 

 
(e)           The Subscriber agrees to indemnify and hold harmless the Company
and its officers, directors, employees, agents, counsel, control persons and
principal stockholders from and against any loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any litigation commenced or threatened or any claim whatsoever) arising out of
or based upon any false representation or warranty (or any omission which
results in any representation or warranty being false) by the Subscriber, or the
Subscriber’s breach of, or failure to comply with, any covenant or agreement
made by the Subscriber herein or in any other document furnished by the
Subscriber to the Company and its officers, directors, employees, agents,
counsel, control persons and principal stockholders in connection with the
Offering.
 
5.             Miscellaneous.


(a)           Notices.  Any notice or other document required or permitted to be
given or delivered to the parties hereto shall be in writing and sent: (i) by
fax if the sender on the same day sends a confirming copy of such notice by a
recognized overnight delivery service (charges prepaid), or (b) by registered or
certified mail with return receipt requested (postage prepaid) or (c) by a
recognized overnight delivery service (with charges prepaid).


If to the Company, at:
 
RealSource Residential, Inc.
2089 Fort Union Blvd.
Salt Lake City, UT  84121
Fax: (801) 563-3937
Attention: President


If to the Subscriber, at its address set forth on the signature page to this
Subscription Agreement, or such other address as Subscriber shall have specified
to the Company in writing.


(b)           Entire Agreement; Assignment.  This Agreement represents the
entire agreement between the parties hereto with respect to the subject matter
hereof and may be terminated, modified, waived or amended only by a writing
executed and delivered by both parties.  Neither the Company nor Subscriber has
relied on any representations not contained or referred to in this
Agreement.   No right or obligation of a party shall be assigned or otherwise
transferred without prior notice to and the written consent of the other
party.  Any assignment or transfer in violation of the foregoing shall be null
and void.


(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile transmission, .pdf, electronic signature
or other similar electronic means with the same force and effect as if such
signature page were an original thereof.


(d)           Law Governing this Agreement.  This Subscription Agreement shall
be enforced, governed and construed in all respects in accordance with the laws
of the State of Nevada, as such laws are applied by the Nevada courts within the
borders of such state, except with respect to the conflicts of law provisions
thereof, and shall be binding upon the Subscriber and the Subscriber’s heirs,
estate, legal representatives, successors and permitted assigns and shall inure
to the benefit of the Company and their respective successors and assigns.
 

9

 

 

 
(e)           Arbitration.   Except as otherwise provided in Section 6(f) below,
a dispute between the parties with respect to the provisions set forth herein
shall be settled by arbitration in accordance with the Expedited Procedures of
the Commercial Arbitration Rules of the American Arbitration Association (the
“AAA Rules”) by an arbitrator who is mutually agreeable to the parties to such
dispute.  If the parties are unable to agree upon an arbitrator, one arbitrator
shall be selected in accordance with the AAA Rules and any judgment upon the
award rendered by such arbitrator may be entered in any court of competent
jurisdiction.  All proceedings in any such arbitration shall be conducted in
Salt Lake City, Utah.  Each party to such arbitration shall be responsible for
their respective costs and expenses associated therewith.  Upon a final
determination by the arbitrator with respect to the dispute, the arbitrator
shall notify the parties thereto in writing.  Jurisdiction of such arbitrator
shall be exclusive to the disputes arising out of or relating to this Agreement
between the parties.  The parties to such dispute shall not have the right to
appeal such determination or to otherwise submit a dispute hereunder to a court
of law, except as otherwise provided in Section 6(f) below.  Each of the parties
expressly agrees and acknowledges that all disputes between the parties are
subject to the alternative dispute resolution procedures of this Section 6(e),
except as otherwise provided in Section 6(f) below.  EACH PARTY HERETO
(INCLUDING ITS AFFILIATES, AGENTS, OFFICERS, DIRECTORS AND EMPLOYEES) HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS WARRANT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


(f)            Specific Enforcement, Consent to Jurisdiction.  The Company and
Subscriber acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or equity. Any
action brought by either party against the other to compel arbitration or for
specific enforcement or injunction relief shall be brought only in the state
courts of Salt Lake City, Utah or in the federal courts located in the Salt Lake
City, Utah.  The parties to this Agreement hereby irrevocably waive any
objection to jurisdiction and venue of any such action instituted under this
Section 6(f) and shall not assert any defense based on lack of jurisdiction or
venue or based upon forum non conveniens.  The parties executing this Agreement
and other agreements referred to herein or delivered in connection herewith on
behalf of the Company agree to submit to the in personam jurisdiction of such
courts and hereby irrevocably waive trial by jury with respect to any such
actions.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding under
this Section 6(f) by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.  The Company and Subscriber hereby
irrevocably waive and agree not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction in
New York of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.


(g)           Drafting.  This Agreement shall not be construed for or against a
party based upon authorship.


(h)           Captions; Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization or any other legal entity and a government or any department or
agency thereof.
 

10

 

 

 
(i)            Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.


(j)            No Assignment.  Subscriber agrees not to transfer or assign this
Subscription Agreement or any of Subscriber’s interest herein and further agrees
that the transfer or assignment of the Securities acquired pursuant hereto shall
be made only in accordance with all applicable laws.


(k)           No Revocation.  Subscriber agrees that Subscriber cannot cancel,
terminate, or revoke this Subscription Agreement or any agreement of Subscriber
made hereunder, and this Subscription Agreement shall survive the death or legal
disability of Subscriber and shall be binding upon Subscriber’s heirs,
executors, administrators, successors, and permitted assigns.


(l)            Counsel.  Subscriber acknowledges that it has been advised and
has had the opportunity to consult with Subscriber’s own attorney and other
advisors regarding this Subscription Agreement and Subscriber has done so to the
extent that Subscriber deems appropriate.
 
[Signature Page Follows]
 

11

 

 

 
Signature Page for Individuals:


IN WITNESS WHEREOF, Subscriber agrees to purchase the Units indicated below and
has caused this Subscription Agreement to be executed as of the date indicated
below.

                   
$
         
Purchase Price (face value of Note)
 
Number of Units
                         
Print or Type Name
 
Print or Type Name (Joint-owner)
                         
Signature
 
Signature (Joint-owner)
                         
Date
 
Date (Joint-owner)
                         
Social Security Number
 
Social Security Number (Joint-owner)
                         
Address
 
Address (Joint-owner)
                            ______Joint Tenancy   ______Tenants in Common  


S-1

 

 


Signature Page for Partnerships, Corporations or Other Entities:


IN WITNESS WHEREOF, Subscriber has caused this Subscription Agreement to be
executed as of the date indicated below.

                 
$
                Total Purchase Price      
Number of Units
      (face value of Note)                                           Print or
Type Name of Entity                                 Address                    
                  Taxpayer I.D. No. (if applicable)      
Date
                                       
By:
         
Signature:
        Name:      
Print or Type Name and Indicate
    Title:      
Title or Position with Entity
   


S-2

 

 


Acceptance:


IN WITNESS WHEREOF, the Company has caused this Subscription Agreement to be
executed, and the foregoing subscription accepted, as of the date indicated
below, as to ________ Units.
 

 
REALSOURCE RESIDENTIAL, INC.
            By:         Name:       Title:  

 
Date: _____________________, 2013
 

S-3

 

 

 
LIST OF EXHIBITS
 
Exhibit A             Investor Questionnaire



 

 

 

 
EXHIBIT A
 
CONFIDENTIAL INVESTOR QUESTIONNAIRE
 
To RealSource Residential, Inc.:
 
The information contained in this questionnaire is being furnished to RealSource
Residential, Inc., a Nevada corporation (the “Company”) by the subscriber
executing this questionnaire (the “Investor”) so that the Company may determine
if the Investor is qualified to purchase the Securities to be issued by the
Company in a private offering under the Securities Act of 1933, as amended
(“Securities Act”). The Investor understands that the Company will rely upon the
following information for purposes of making such determination, and that the
Securities will not be registered under the Securities Act in reliance upon an
exemption from registration for private offerings.
 
All information contained in this Questionnaire will be treated confidentially.
However, the Investor understands and agrees that the Company may present this
Questionnaire to such persons as it deems appropriate if called upon to
establish that: (i) the offer and sale of the Securities is exempt from
registration under the Securities Act or any other applicable securities laws;
(ii) the Company are in compliance with U.S. federal and other applicable laws;
or (iii) the Company have a defense based on the information in this
Questionnaire against any lawsuit, action or other proceeding brought against it
by any person.
 
All capitalized terms used but not defined in this Exhibit A shall have the
meanings ascribed to such terms in the Subscription Agreement to which this
Exhibit is attached.
 
Questionnaire:
 
If the Securities subscribed for, or are to be owned, by more than one person,
each co-Investor must complete a separate Investor Questionnaire and sign the
signature page.
 
All questions must be answered.  If the appropriate answer is “None” or “Not
Applicable,” please so state. Please attach additional sheets if necessary to
complete your answers to any item.
 
1.         General Information Regarding Investor
 

  (a) Name of Investor:                           Additional Investor:          
  (i.e., Joint Tenant)                         (b) If a Corporation or other
entity,                           type of entity (i.e., corporation,            
partnership, trust, etc.)
           
and address of principal
            place of business:                                        
                Telephone number:                             Facsimile number:
                             E-Mail Address:        

 

A-1

 

 

 

  (c) If individual, home address:                                        
                Telephone number:                             Facsimile number:
                             E-Mail Address:                         (d)
Taxpayer Identification No.            
or Social Security No.:
                        (e) Tax year end of Investor:                        
(f) If a Corporation or other entity,            
 nature of business:
                        (g) If a Corporation or other entity,            
 date and jurisdiction of formation:
                        (h) If a Corporation or other entity,            
 number of equity owners:
       

                                   
 
2.
Information Regarding Corporate Officer or Other Authorized Person Executing
This Questionnaire on Behalf of Investor (Complete as applicable)

 

  (a) Name:                         (b) Current position or title:        

 

  3. Investment Qualification: “Accredited Investor” Criteria

 

 
A.
EACH INVESTOR THAT IS AN INDIVIDUAL MUST CHECK OR OTHERWISE MARK ALL OF THE
FOLLOWING STATEMENTS THAT ARE APPLICABLE TO SUCH INDIVIDUAL

 
______ I am an Accredited Investor because I had an individual income (defined
below) of more than $200,000 in each of the two most recent years or joint
income with my spouse in excess of $300,000 in each of such years (including
foreign income, tax exempt income and full amount of capital gains and losses
but excluding any income of other family members and any unrealized capital
appreciation), and I reasonably expect to have an individual income in excess of
$200,000 (or a joint income with my spouse of $300,000) in the current year.
 
______ I am an Accredited Investor because I have an individual net worth
(defined below), or my spouse and I have a joint net worth, in excess of
$1,000,000;
 

A-2

 

 

 
______ I am not an Accredited Investor because I do not meet either of the above
criteria.  (Note:  Only Accredited Investors may purchase Securities in this
Offering.)
 
For purposes of this Investor Questionnaire, “individual income” means adjusted
gross income as reported for Federal income tax purposes, less any income
attributable to a spouse or to property owned by a spouse, increased by the
following amounts (but not including any amounts attributable to a spouse or to
property owned by a spouse): (i) the amount of any income received which is
tax-exempt under Section 103 of the Internal Revenue Code of 1986, as amended
(the “Code”), (ii) the amount of losses claimed as a limited partner in a
limited Company (as reported on Schedule E of Form 1040), (iii) any deduction
claimed for depletion under Section 611 et seq. of the Code, (iv) amounts
contributed to an IRA ‘or Keogh retirement plan, and (v) alimony paid; for this
purpose, “joint income” shall equal the combined individual incomes of an
individual and his or her spouse.
 
Explanation. In calculating “net worth”, you include all of your assets (other
than your primary residence) whether liquid or illiquid, such as cash, stock,
securities, personal property and real estate based on the fair market value of
such property MINUS all debts and liabilities (other than a mortgage or other
debt secured by your primary residence).
 
In the event that the amount of any mortgage or other indebtedness secured by
your primary residence exceeds the fair market value of the residence and the
mortgagee or other lender has recourse to you personally for any deficiency,
that excess liability should also be deducted from your net worth.
 

 
B.
EACH CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY AND OTHER ENTITY THAT
IS NOT A TRUST MUST CHECK OR OTHERWISE MARK ALL OF ‘THE FOLLOWING STATEMENTS
THAT ARE APPLICABLE TO SUCH ENTITY:

 
______ The corporation, partnership, limited liability company or other entity
is accredited because it is a savings and loan association or other institution
as defined in Section 3(a)(5)(A) of the Securities Act, whether acting in its
individual or fiduciary capacity.
 
______ A bank as defined in Section 3(a)(2) of the Securities Act, or a savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act, whether acting in its individual or fiduciary capacity;
 
______ A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934;
 
______ An insurance company as defined in Section 2(13) of the Securities Act;
an investment company registered under the Investment Company Act of 1940 (the
“Investment Company Act”) or a business development company at defined in
Section 2(a)(48) of the Investment Company Act; a Small Business Investment
Company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958;
 
______ A plan established and maintained by a state, its political subdivisions
or any agency or instrumentality of a state or its political subdivisions for
the benefit of its employees, if such plan has total assets in excess of
$5,000,000; an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Securities Act of 1974 (“ERISA”), if the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of ERISA,
which is either a bank, savings and loan association, insurance company, or
registered investment advisor, or if the employee benefit plan has total assets
in excess of $5,000,000 or, if a self-directed plan, with investment decisions
made solely by persons that are accredited investors.
 

A-3

 

 

 
______ The corporation, partnership, limited liability company or other entity
is accredited because it was not formed for the specific purpose of acquiring
the Securities and has total assets in excess of $5,000,000.
 
______ The corporation, partnership, limited liability company or other entity
is accredited because it is an entity all, of whose equity owners are Accredited
Investors. Exhibit 1 to this Investor Questionnaire must be completed by all of
its equity owners.
 
______ The corporation, partnership, limited liability company or other entity
is accredited for reasons other than those set forth above (Please attach
explanation).
 
______ The corporation, partnership, limited liability company or other entity
is not accredited. (Note:  Only Accredited Investors may purchase Securities in
this Offering.)
 

 
C.
EACH TRUST MUST CHECK OR OTHERWISE MARK ALL OF THE FOLLOWING STATEMENTS THAT ARE
APPLICABLE TO SUCH TRUST:

 
______ The trust is accredited because it has total assets in excess of
$5,000,000, was not formed for the specific purpose of acquiring the Securities,
and its purchase will be directed by a sophisticated person as described in Rule
506(b)(2)(ii) of Regulation D.
 
______ The trust is accredited because the grantors of the trust may revoke the
trust at any time and regain title to the trust assets and retain sole
investment control over the assets of the trust, and all of the grantors are
individual accredited investors. Exhibit 1 to this Investor Questionnaire must
be completed by all grantors of the trust.
 
______ The Trust is not accredited. (Note: Only Accredited Investors may
purchase Securities in this Offering.)
 

 
D.
EACH ESTATE MUST CHECK OR OTHERWISE MARK ALL OF THE FOLLOWING STATEMENTS THAT
ARE APPLICABLE TO SUCH ESTATE:

 
______ The estate is accredited because the executor(s), administrator(s) or
personal representative(s) is(are) an accredited investor. Exhibit 1 to this
Investor Questionnaire must be completed by the executor(s), administrator(s) or
personal representative(s) of the estate.
 
______ The estate is not accredited. (Note: Only Accredited Investors may
purchase Securities in this Offering.)
 
4.           Representations and Warranties of Investor.  The Investor (and any
individual signing on behalf of and Investor that is an entity) represents and
warrants to the Company, as or on behalf of the Investor, that (a) the
information in the Subscription Agreement and Questionnaire is true, complete
and accurate and may be relied upon by the Company; and (b) the Subscriber will
notify the Company immediately of any material adverse change in such
information occurring prior to the acceptance of Investor’s subscription for the
Securities.  Investor understands that the representations contained in this
Questionnaire are made hereby primarily for the purpose of qualifying Investor
as an Accredited Investor. Investor hereby further represents and warrants that
the information furnished in this Questionnaire is true and correct in all
respects and that all documents attached by Investor to this Questionnaire are
complete and correct as of the date hereof. Investor understands that a false
representation may constitute a violation of law, and that any person who
suffers damage as a result of a false representation may have a claim against
Investor for damages.
 

A-4

 

 

 

      Individual Signature:     Entity Signature:                       By:  
Name (Print)             Name (Print)               Title

 
FOR INVESTORS THAT ARE ENTITIES (i.e., NOT INDIVIDUALS)
 
I hereby certify that set forth below is a complete list of all owners of equity
interests in, or grantors of, or executors, administrators or personal
representatives of, a _______________________ (fill in corporation, partnership
or other type of entity that is subscribing for Securities) existing under the
laws of ________________________ (fill in state or country in which Investor is
organized). I also certify that each such owner, grantor or executor has signed
in the space opposite his name, and that each such owner or grantor understands
that if he or she marks “yes” under “Accredited Investor,” he or she represents
that he or she is an Accredited Investor.
 

      Signature of authorized corporate officer,   general partner, trustee or
executor

            Name of
Shareholder, Partner,
Member, Trustee, Grantor
Executor, Administrator  
Accredited
Investor
 
Signature
     
(please check “yes” or “no”)
               
1.
   
_________Yes         _________No
   
2.
   
_________Yes         _________No
   
3.
   
_________Yes         _________No
   
4.
   
_________Yes         _________No
   
5.
   
_________Yes         _________No
   

A-5

 